DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the phone correspondence dated on 02/02/2022 with attorney Timothy Flory. Examiner wishes to thank the attorney for their time and consideration regarding the correspondence.
The application has been amended as follows: 

1. A camera module for a vehicular vision system, said camera module comprising: 
a metallic housing comprising a metallic upper housing portion and a metallic lower housing portion; 
a camera accommodated in said metallic housing, said camera comprising an imager circuit board having an imager thereat, said camera comprising a lens barrel that accommodates 
a primary circuit board accommodated in said metallic housing, said primary circuit board having an upper side and a lower side, said primary circuit board having an image processor disposed thereat, wherein said image processor processes image data captured by said camera, and wherein said image processor is disposed at the lower side of said primary circuit board and is in thermal conductive connection via a thermal element with an inner side of said metallic lower housing portion; 
wherein an outer side of said metallic lower housing portion comprises heat dissipating fins; 
wherein the heat dissipating fins are present at the outer side of said metallic lower housing portion at an outer-side location that is juxtaposed with an inner-side location where said image processor is in thermal conductive connection via the thermal element with the inner side of said metallic lower housing portion; 
wherein the heat dissipating fins are in thermal conductive connection with said image processor; 
a cooling fan assembly attached at the outer side of said metallic lower housing portion, said cooling fan assembly comprising an electrically powerable motor that, when electrically powered, rotatably drives a plurality of fan blades of said cooling fan assembly; 
wherein said cooling fan assembly, when the motor is electrically powered, directs airflow along and between the heat dissipating fins of the outer side of said metallic lower housing portion; 
wherein said camera module is configured to be mounted at an in-cabin side of a ; and
wherein said cooling fan assembly comprises a first exit duct that, when the motor of said cooling fan assembly is electrically powered, directs airflow along and between the heat dissipating fins of the outer side of said metallic lower housing portion.

2. (Canceled)

3. The camera module of claim 1, wherein an outer side of said metallic upper housing portion comprises upper heat dissipating fins that are in thermal conductive connection with the heat dissipating fins of the outer side of said metallic lower housing portion.  

4. The camera module of claim 1, wherein said cooling fan assembly comprises a low profile cooling fan assembly that does not protrude beyond the height of the heat dissipating fins of the outer side of said metallic lower housing portion.  

5. The camera module of claim 1, wherein said cooling fan assembly comprises a second exit duct that, when the motor of said cooling fan assembly is electrically powered, directs airflow along and between rear heat dissipating fins of an outer side of a rear portion of said metallic housing, and 
wherein the rear heat dissipating fins are present at the outer side of said rear portion of said metallic housing at an outer-side location that is juxtaposed with an inner-side location 

Claims 6-21 remain as filed.

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 contains the limitations regarding a vehicle camera with heat dissipating fins disposed on the bottom housing, where a fan is also disposed at the bottom housing, and there is an air duct that directs airflow along and between the heat dissipating fins of the lower housing when the fan is powered. At the time of the effective filing date of the application, these limitations had not been fully anticipated and it would not have been obvious to one of ordinary skill in the art to combine elements of the prior art to meet this limitation. Independent claims 14 and 19 are allowed for the same reasons as claim 1. The dependent claims are allowed for the reasons concerning the independent claims. 
The closest prior art, Achenbach et al. (US 20170182944), Oh (US 20160227079), Oda (US 20170129404), Adams et al. (US 20190128589), Carlson (US 20170184945), Ratcliffe (US 20170064877), and St. Rock et al. (US 20120014064), either singularly or in combination fail to anticipate or render obvious the above described limitations. It was found that in the field of vehicle cameras, housings with external lower heat dissipating fins and lower mounted fans were known in the art. However, the prior art did not teach, either in the field of vehicle cameras or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483